


Exhibit 10.10

First Amendment to Amended Employment Agreement

 

 

                This First Amendment (this “Amendment”) to Amended Employment
Agreement (the “Agreement”) is made and entered into this 11th day of December
2003, effective as of August 19, 2003, by and among Peregrine Systems, Inc., a
Delaware corporation (the “Company”) and Gary G. Greenfield (“Employee”).

 

Recitals

 

                R-1.         Company and Employee are parties to the Agreement,
which was made and entered into effective as of June 1, 2002.

 

                R-2.         Under the Agreement, Employee was employed as
President and Chief Executive Officer of the Company for a term to continue
until May 31, 2005.

 

                R-3.         On August 18, 2003, the Board of Directors of the
Company elected John Mutch as President and Chief Executive Officer of the
Company, as a result of which Employee was relieved of such duties.

 

                R-4.         The Company desires to continue the employment of
Employee as a consultant for the period from August 19, 2003, through November
17, 2003 (the “Consulting Period”).

 

                Now, therefore, for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties agree as follows:

 

                1.             On August 18, 2003 the (“Termination Date”),
Employee was terminated as President and Chief Executive Officer by the Company
without “Cause” (the “Termination”).

 

                2.             The provisions of the Agreement are modified, not
modified, or not applicable as follows:

 

                                Section 1. Employment. During the Consulting
Period, the Company employs Employee as a consultant to provide such services as
reasonable agreed upon by the Company and Employee.

 

                                Section 3. Compensation/Benefits.

 

                                                (A) Base Salary. During the
Consulting Period, Employee shall be paid a base salary at the annual rate of
Five Hundred Thousand Dollars ($500,000.00), payable in installments as has been
the Company’s practice, less required legal deductions.

 

                                                (B) Bonuses. Employee
acknowledges that he has received all payments provided for under Section
3(B)(i), (ii), and (iii) of the Agreement.

 

--------------------------------------------------------------------------------


 

                                                                The parties
agree that the Company shall pay the Post-Chapter 11 Annual Target Bonus
provided for in Section 3(B)(iv) of the Agreement for the period from the Plan
Effective Date (August 7, 2003) through the Termination Date, which amount is
Five Thousand Four Hundred Seventy-Nine and 45/100 Dollars ($5,479.45).

 

                                                (C) Benefits. Employee shall be
entitled to the Benefits and the Welfare Benefits during the Consulting Period,
except that there shall not be any vacation period during the Consulting Period.
Within two (2) business days following the execution of this Agreement by the
Company, it shall pay $36,537.05 to Employee for his accrued and unused vacation
time.

 

                                                (D) Share Options. In lieu of
the provisions under Section 3(D) of the Agreement, the parties agree that, as a
result of the reorganization in bankruptcy, Employee holds options to purchase
25,352 shares of common stock of the Company. Such options may be exercised by
Employee on or before the later of (x) February 15, 2004, or (y) sixty (60) days
after the Company’s Form 10K and Form 10Qs for the fiscal year ended June 30,
2003, are filed with the Securities and Exchange Commission. The Company agrees
that anytime prior to exercise, the options may be transferred by Employee to
charitable organizations.

 

                                                (E) Restricted Shares. In lieu
of the provisions under Section 3(E) of the Agreement, it is agreed that the
number of Shares of the Company’s stock converted from Restricted Shares (which
are no longer restricted) held by Employee following the bankruptcy
reorganization is 45,070 shares, all of which are fully vested. The Company
will, within three (3) business days, direct Mellon Bank, as transfer agent, to
deliver to Employee a new certificate for such Shares without any restrictive
legend.

 

                                Section 4. Expenses/Costs. The Company shall
reimburse Employee for all reasonable and necessary business expenses as
provided for in Section 4 of the Agreement for the Consulting Period, except
that secretarial support and miscellaneous office costs at Employee’s residence
in Maryland shall be fixed at Three Thousand Dollars ($3,000.00) for the
Consulting Period. The parties agree that no further Advance is required by the
Company and there is no unused portion of the Advance.

 

                                Without limiting the Company’s obligation under
Section 4 of the Agreement, as amended above, the Company will promptly
reimburse Employee for all legal fees and reasonable expenses incurred by him in
connection with this Amendment and in connection with the deposition of Employee
taken on September 12, 2003.

 

                                Section 5. No Setoffs. Section 5 of the
Agreement is not modified.

 

                                Section 6. Protection of the Company.

 

                                                (A) The provisions of Section
6(A) of the Agreement shall apply through the expiration of the Consulting
Period.

 

2

--------------------------------------------------------------------------------


 

                                                (B) The provisions of Section
6(B) of the Agreement are terminated.

 

                                Section 7. Termination.

 

                                                (G) Termination Pursuant to
Sections 7(D), (E) or (F). The parties agree that Termination is pursuant to
Section 7(D) of the Agreement (Without Cause) as follows:

 

                                                                1. Accrued
Obligations. All accrued obligations shall be paid promptly.

 

                                                                2. Severance
Payments. The severance payment shall be Seven Hundred Fifty Thousand Dollars
($750,000.00), payable by the Company in a lump sum on March 1, 2004.

 

                                                                3. Welfare
Benefits. The Welfare Benefits shall be available to Employee for a period of
eighteen (18) months following the expiration of the Consulting Period.

 

                                                (H) Outstanding Share Options;
Rights. The provisions of the first paragraph of Section 7(H) of the Agreement
shall continue in effect, it being acknowledged by the Company that all of the
Outstanding Share Options have vested.

 

                                                (I) Post-Termination
Non-Competition Restrictions. The provisions of Section 7(I) of the Agreement
shall not apply, so that there are no restrictions upon Employee with respect to
the activities otherwise prohibited for a period of twelve (12) months pursuant
to clause (i) of Section 7(I) of the Agreement and, accordingly, Section
7(I)(ii) of the Agreement is terminated.

 

                                Section 8. Additional Payments. Section 8 of the
Agreement is not modified.

 

                                Section 9. Indemnification and Insurance. The
indemnity in favor of the Employee and an agreement for the Employee to be
covered by Directors and Officers insurance shall continue in effect in
accordance with their terms.

 

                                Section 10. Miscellaneous.

 

                                                1. The provisions of Sections
10(A), (B), (C), (D), (E), (F), (G) and (H) of the Agreement are not modified.

 

                                                2. (I) Survival. The provisions
of Section 10(I) of the Agreement shall continue in full force and effect with
respect to the provisions of the Agreement to the extent modified by this
Amendment but, in any event, shall not survive after two (2) years from the
expiration of the Consulting Period.

 

3

--------------------------------------------------------------------------------


 

                                                3. Additional Provisions. The
following are additional provisions:

 

                                                                (a) Employee
shall be allowed to keep the computer that was provided to him by the Company.
Employee has downloaded and delivered to Company materials requested by the
Company that are stored in such computer.

 

                                                                (b) Company and
Employee each hereby fully and forever release, acquit, waive, and discharge the
other of them from any and all causes of action, rights, claims, counterclaims,
demands, suits, proceedings, actions, and liabilities of any nature whatsoever,
whether known or unknown, presently existing or which may hereafter arise, due
in whole or in part to actions or omissions occurring prior to the date of the
Agreement which either of them ever had, now has, or hereafter can, shall or may
have against the other of them, but excluding all claims that arise out of a
breach in connection with the performance of the obligations of either of them
in favor of the other contained in the Agreement, as modified by this Amendment.

 

                IN WITNESS WHEREOF, this Amendment has been signed on this 19th
day of December, 2003, effective as of August 19, 2003.

 

                                                                               
COMPANY:

 

                                                                               
Peregrine Systems, Inc.

 

                                                                               
By:  /s/ MARY LOU O’KEEFE

                                                                               
       Mary Lou O’Keefe

 

                                                                               
EMPLOYEE:

 

                                                                               
/s/ GARY G. GREENFIELD

                                                                               
Gary G. Greenfield

 

 

4

--------------------------------------------------------------------------------
